Citation Nr: 0903006	
Decision Date: 01/28/09    Archive Date: 02/09/09

DOCKET NO.  04-22 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUES

1.  Entitlement to service connection for chronic lumbosacral 
strain.

2.  Entitlement to an increased rating for a right knee 
disorder, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for a left knee 
disorder, currently evaluated as 10 percent disabling.  

4.  Entitlement to an increased (compensable) rating for a 
left hand disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1997 to August 
2001 and from February 2003 to April 2004.  

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from the Washington D.C., 
Department of Veterans Affairs (VA) Regional Office (RO).  
The case is now under the jurisdiction of the Pittsburgh, 
Pennsylvania RO. 

This case was remanded by the Board in March 2007 for 
additional development.  Requests were to be made to obtain 
additional service treatment records from the veteran's 
second period of service and VA examinations were to be 
arranged.  Attempts were made to obtain additional service 
treatment records but none were obtained.  In August 2007 a 
letter was sent to the veteran asking him to provide any 
service treatment records in his possession.  This letter was 
returned by the post office.  Another letter sent by the 
Board in June 2008 to what was apparently the veteran's last 
known address (which was a different address from the August 
2007 letter) was also returned, with an indication that the 
APO had closed.  At the request of the Board, the veteran's 
representative has also made attempts to locate the veteran 
without success.  It was requested that the case proceed to 
consideration.  As the veteran could not be contacted, he was 
not scheduled for examination.  Substantial compliance has 
been completed to the extent possible and the case has been 
returned to the Board. 


FINDINGS OF FACT

1.  All pertinent notification and indicated evidentiary 
development have been accomplished.

2.  Chronic lumbar strain is not shown etiologically related 
to service, and a permanent increase in severity of chronic 
lumbar strain is not shown during the veteran's second period 
of active service.

3.  Right knee disorder has been primarily manifested by 
recurrent locking, slight limitation of motion and recurrent 
pain on use.  Ankylosis, dislocated semilunar cartilage, genu 
recurvatum, recurrent subluxation, recurrent lateral 
instability, limitation of extension to 5 degrees or greater, 
and limitation of flexion to 30 degrees or less are not 
shown.

4.  Left knee disorder has been primarily manifested by 
recurrent locking, slight limitation of motion and recurrent 
pain on use.  Ankylosis, dislocated semilunar cartilage, genu 
recurvatum, recurrent subluxation, recurrent lateral 
instability, limitation of extension to 5 degrees or greater, 
and limitation of flexion to 30 degrees or less are not 
shown.

5.  Left hand disorder has been primarily manifested by pain 
and weakness.  Limitation of motion of the individual digits, 
limitation of wrist motion to a compensable degree, ankylosis 
of the wrist or any of the individual digits, and muscle 
injury are not shown as a result of the service-connected 
left hand disorder.  


CONCLUSIONS OF LAW

1.  Chronic lumbosacral strain was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2008).

2.  The criteria for an evaluation in excess of 10 percent 
for right knee disorder have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes (DCs), 5003, 5257, 5260, 
5261 (2008).

3.  The criteria for an evaluation in excess of 10 percent 
for left knee disorder have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 
4.45, 4.59, 4.71a, DCs, 5003, 5257, 5260, 5261 (2008).

4.  The criteria for an initial compensable evaluation for 
left hand disorder have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 
4.59, 4.71a, DCs, 5214 to 5230 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2008)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; 
and, (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

The Board notes that on April 30, 2008, VA amended its 
regulations governing its duty to provide a claimant with 
notice of the information and evidence necessary to 
substantiate a claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  Importantly, the third sentence of 38 C.F.R. 
§ 3.159(b)(1), which stated that "VA will also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim," was removed.  This 
amendment applies to all applications for benefits pending 
before VA on, or filed after, May 30, 2008.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

Regarding the service connection claim, the VCAA duty to 
notify was satisfied by way of a letter sent to the veteran 
in November 2001 that fully addressed all three notice 
elements and was sent prior to the initial AOJ decision in 
this matter.  The letter informed the veteran of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  The 
veteran was sent a letter in April 2007 that properly 
notified him regarding degrees of disability and effective 
dates.  There is no indication that the letter was not 
received by the veteran.  After that letter was sent, the 
claim was readjudicated when the VA Appeals Management Center 
issued a supplemental statement of the case in April 2008.    

Regarding the increased rating claims, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the VA Secretary (1) notify the 
claimant that to substantiate a claim for an increased rating 
the claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life; (2) if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), provide at least general notice 
of that requirement to the claimant; (3) notify the claimant 
that should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life; and (4) as 
with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation - e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  

In this case, the veteran was not provided with proper 
notification prior to the initial unfavorable AOJ decision on 
his increased rating claims.  The veteran's case was most 
recently readjudicated in April 2008; the documents discussed 
below were all sent prior to that readjudication.  The 
veteran was sent a notification letter in June 2004, which 
informed him that to substantiate his claims the evidence 
needed to show that his disabilities had gotten worse and 
notified him of his and VA's respective duties for obtaining 
evidence.  An April 2007 letter also provided proper notice 
regarding degrees of disability and effective dates.  The 
veteran was notified that should an increase in disability be 
found, a disability rating will be determined by applying 
relevant diagnostic codes, which typically provide for a 
range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment; and also provided examples of the types of 
medical and lay evidence that the veteran may submit or ask 
the Secretary to obtain.  The examples given included VA and 
Federal treatment records, Social Security determinations, 
statements from employers as to job performance, lost time, 
or other information regarding how his condition affects his 
ability to work, and statements discussing his disability 
symptoms from people who have witnessed how they affect him. 

The June 2004 and April 2007 notification letters did not 
provide proper notification as is required under Vazquez-
Flores.  Essentially, the letters did not specifically ask 
the veteran to provide evidence of the effect that any 
worsening has on his employment and daily life or provide 
general notice of the criteria necessary for entitlement to 
higher disability ratings.  In this case, relevant diagnostic 
codes contemplate specific numerical test results for higher 
ratings for the bilateral knee disabilities and the left hand 
disability.  See 38 C.F.R. §§ 4.71a, DCs 5215, 5228, 5229, 
5260, 5261.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), cert. 
granted, 76 U.S.L.W. 3529 (U.S. June 16, 2008) (No. 07-1209), 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that any error by VA in providing the 
notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the four notice elements the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  The Federal Circuit stated 
that requiring an appellant to demonstrate prejudice as a 
result of any notice error is inconsistent with the purposes 
of both the VCAA and VA's uniquely pro-claimant benefits 
system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores, 
22 Vet. App. at 49 ("Actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrate an awareness of what was 
necessary to substantiate his or her claim.") (citing 
Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that 
a reasonable person could be expected to understand from the 
notice what was needed; or (3) that a benefit could not have 
been awarded as a matter of law.  Sanders, 487 F.3d at 889.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim . . . served to render 
any pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  

Given the evidence of record, the Board finds that the notice 
errors did not affect the essential fairness of the 
adjudication.  Statements made by the veteran and his 
representative show actual knowledge of what is needed to 
substantiate his claims, including medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disabilities and the effect that worsening has on his 
employment and daily life, and the criteria for higher 
ratings.  For example, in a January 2007 informal hearing 
presentation the veteran's representative states that 
limitation of motion due to swelling and pain in the hand 
should warrant a compensable evaluation and that the range of 
motion capabilities of the knees are not clear.  In a July 
2004 statement the veteran relays that his disabilities 
hinder him in performing his duties at work and as a father.  
He cites examples of things his wife must now do because he 
is unable.  Statements such as these show awareness of what 
is needed to substantiate the claims for increased ratings 
for left and right knee disabilities and a left hand 
disability, including evidence of the effects of any 
worsening on employment and daily life and the general 
criteria for higher ratings.  Significantly, the Court in 
Vazquez-Flores held that actual knowledge is established by 
statements or actions by the claimant or claimant's 
representative that demonstrate an awareness of what was 
necessary to substantiate his claim.  Id. at 48.  This 
showing of actual knowledge satisfies the first and 
requirements of Vazquez-Flores.

While the veteran was not given proper notice, for all the 
reasons above the Board finds that the essential fairness of 
the adjudication has not been affected by such errors and the 
Board can consider the claim on the merits.  See Sanders, 487 
F.3d 881.  The Board also takes this opportunity to note that 
as the veteran's current address is unknown and there 
currently is no way to provide him with additional notice.  
In fact, additional notice was sent to the veteran in August 
2007 but was returned to VA by the post office.    

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record statements from the 
veteran, private medical records, military hospital records, 
VA treatment records, and service treatment records.  
Attempts to obtain additional service treatment records from 
the veteran's second period of service have been 
unsuccessful.  There is no indication that any other 
treatment records exist that should be requested, or that any 
available pertinent evidence has not been received.  While 
current VA examinations could be helpful in this case, such 
cannot be provided as the whereabouts of the veteran are 
unknown.  Accordingly, the claims will be rated on the 
evidence of record.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and the duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.159(b), 20.1102 (2007); 
Pelegrini, 18 Vet. App. 112; Quartuccio, 16 Vet. App. 183; 
Dingess/Hartman, 19 Vet. App. 473; Vazquez-Flores, 22 Vet. 
App. 37.  Any error in the sequence of events or content of 
the notice is not shown to have any effect on the case or to 
cause injury to the claimant.  Thus, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Dingess/Hartman, 19 Vet. App. 473; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

II. Service Connection

The veteran asserts that he has chronic lumbosacral strain as 
a result of or aggravated by his active service in the United 
States Army.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  The requirement that a current 
disability be present is satisfied when a claimant has a 
disability at the time a claim for VA disability compensation 
is filed or during the pendency of that claim.  McClain v. 
Nicholson, 21 Vet. App. 319 (2007).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

After a careful review of the evidence, the Board finds that 
the preponderance of such evidence is against a finding that 
service connection is warranted for chronic lumbosacral 
strain.  Service treatment records from the veteran's first 
period of service show complaints of low back pain beginning 
in March 2001 after the veteran fell off a truck two months 
before.  The diagnosis was acute low back pain.  At his June 
2001 separation physical the veteran reported having had 
recurrent lower back pain.  Clinical evaluation of the spine 
was reportedly normal and no defects related to the spine 
were noted.  The veteran was assigned a "1" on each of the 
categories for his PULHES profile.  The "PULHES" profile is 
a military evaluation that reflects the overall physical and 
psychiatric condition of the veteran on a scale of 1 (high 
level of medical fitness) to 4 (a medical condition or 
physical defect which is below the level of medical fitness 
for retention in military service).  See Odiorne v. Principi, 
3 Vet. App. 456, 457 (1992).

The veteran filed a claim for service connection for constant 
lower back pain in August 2001, the month he separated from 
service.  The veteran was afforded a VA contract examination 
in December 2001.  At that time the veteran reported that his 
lower back pain began in 2001 after he fell off of a military 
vehicle and that he was diagnosed with trauma to the low 
back.  He reported continuing symptoms since that time.  The 
relevant diagnosis given was chronic lumbar strain.  X-rays 
of the lumbosacral spine reportedly showed disc spaces intact 
and no fracture.

A post-service private medical statement from May 2002 
indicates that the veteran suffers from osteochondrosis L5/S1 
with radicular radiation to the buttocks.     

The veteran's second period of service began February 2003 
and ended April 2004.  An undated Medical Evaluation Board 
(MEB) examination revealed a normal clinical evaluation of 
the spine.  

Unfortunately, a medical examination and opinion as to the 
etiology of any current low back disorder could not be 
obtained.  The veteran reports having back pain since his 
first period of service.  The available medical evidence is 
sparse.  Acute low back pain is shown during the first period 
of service; however, the spine was normal at the time of the 
separation examination.  After the first period of service, 
chronic lumbar strain was diagnosed.  Given that examination 
of the spine was normal at separation, a finding that chronic 
lumbar strain began during service would not be appropriate 
at this time.  A finding that chronic lumbar strain was 
aggravated by the veteran's second period of service would 
also not be appropriate at this time.  During the veteran's 
second period of service, his spine was evaluated in 
connection with the MEB for the knees and left hand; the 
spinal evaluation was reportedly normal at that time.  The 
Board recognizes the veteran's reports of continuing pain; 
however, as a lay person without the appropriate medical 
training and expertise, he simply is not competent to provide 
a probative opinion on a medical matter, to include the 
diagnosis of a specific disability or the origins of a 
specific disability.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), (citing Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992)); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  In this case, the 
medical evidence does not support a finding that chronic 
lumbar strain began during service or was aggravated by 
service.  

In sum, the preponderance of the competent evidence is 
against a finding of in-service chronic lumbar strain and a 
nexus between the post-service diagnosis of chronic lumbar 
strain and service.  The preponderance of the evidence is 
also against a finding that chronic lumbar strain was 
aggravated during the veteran's second period of service.  
Thus, service connection is denied, and the benefit-of-the-
doubt rule is not for application.  See Gilbert, 1 Vet. App. 
at 55.

III. Increased Ratings

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  VA has a duty to acknowledge and consider 
all regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Compensation for service-connected injury is limited to those 
claims which show present disability.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  However, in cases involving the 
assignment of an initial rating following the initial award 
of service connection, VA must address all evidence that was 
of record from the date of the filing of the claims on which 
service connection was granted (or from other applicable 
effective date).  Fenderson v. West, 12 Vet. App. 119, 
126-127 (1999).  The analysis in the following decision is 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.  See id.; Hart v. Mansfield, 21 Vet. App. 505 
(2007).  This practice is known as "staged" ratings.  

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. 
§ 4.45.  

Traumatic arthritis is rated analogous to degenerative 
arthritis under DC 5003.  See 38 C.F.R. § 4.71a, DCs 5003, 
5010 (2008).  Under DC 5003, degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. 
§ 4.71a, DC 5003.  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined and 
not added, under DC 5003.  Id.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Id.  For 
the purpose of rating disability from arthritis, the knee is 
considered a major joint.  38 C.F.R. § 4.45(f).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert, 1 Vet. 
App. at 55.


Knees

Included within 38 C.F.R. § 4.71a are multiple diagnostic 
codes that evaluate impairment resulting from 
service-connected knee disorders, including DC 5256 
(ankylosis), DC 5257 (other impairment, including recurrent 
subluxation or lateral instability), DC 5258 (dislocated 
semilunar cartilage), DC 5259 (symptomatic removal of 
semilunar cartilage), DC 5260 (limitation of flexion), 
DC 5261 (limitation of extension), DC 5262 (impairment of the 
tibia and fibula), and DC 5263 (genu recurvatum).  

According to DC 5257, which rates impairment resulting from 
other impairment of the knee, to include recurrent 
subluxation or lateral instability of this joint, a 
10 percent rating will be assigned with evidence of slight 
recurrent subluxation or lateral instability of a knee; a 
20 percent rating will be assigned with evidence of moderate 
recurrent subluxation or lateral instability; and a 
30 percent rating will be assigned with evidence of severe 
recurrent subluxation or lateral instability.  See 38 C.F.R. 
§ 4.71a, DC 5257.  Pursuant to 38 C.F.R. §§ 4.40 and 4.45, 
pain is inapplicable to ratings under DC 5257 because it is 
not predicated on loss of range of motion.  See Johnson v. 
Brown, 9 Vet. App. 7, 11 (1996).   

The words "slight," "moderate" and "severe" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence for "equitable and just decisions."  38 C.F.R. 
§ 4.6 (2008).  

Normal range of motion of the knee is from zero degrees 
extension to 140 degrees flexion.  See 38 C.F.R. § 4.71a, 
Plate II.  Under DC 5260, a noncompensable rating will be 
assigned for limitation of flexion of the leg to 60 degrees; 
a 10 percent rating will be assigned for limitation of 
flexion of the leg to 45 degrees; a 20 percent rating will be 
assigned for limitation of flexion of the leg to 30 degrees; 
and a 30 percent rating will be assigned for limitation of 
flexion of the leg to 15 degrees.  See 38 C.F.R. § 4.71a, 
DC 5260.  Under DC 5261, a noncompensable rating will be 
assigned for limitation of extension of the leg to 5 degrees; 
a 10 percent rating will be assigned for limitation of 
extension of the leg to 10 degrees; a 20 percent rating will 
be assigned for limitation of extension of the leg to 
15 degrees; a 30 percent rating will be assigned for 
limitation of extension of the leg to 20 degrees; a 
40 percent rating will be assigned for limitation of 
extension of the leg to 30 degrees; and a 50 percent rating 
will be assigned for limitation of extension of the leg to 
45 degrees.  38 C.F.R. § 4.71a, DC 5261.

Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition is not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The VA Office 
of General Counsel has stated that compensating a claimant 
for separate functional impairment under DCs 5257 and 5003 
does not constitute pyramiding.  VAOPGCPREC 23-97 (July 1, 
1997).  In this opinion, the VA General Counsel held that a 
veteran who has arthritis and instability of the knee may be 
rated separately under DCs 5003 and 5257, provided that a 
separate rating is based upon additional disability.  
Subsequently, in VAOPGCPREC 9-98 (August 14, 1998), the VA 
General Counsel further explained that if a veteran has a 
disability rating under DC 5257 for instability of the knee, 
and there is also X-ray evidence of arthritis, a separate 
rating for arthritis could also be based on painful motion 
under 38 C.F.R. § 4.59.  See also VAOPGCPREC 9-04 (September 
17, 2004) (which finds that separate ratings under DC 5260 
for limitation of flexion of the leg and DC 5261 for 
limitation of extension of the leg may be assigned for 
disability of the same joint).

The veteran was afforded a VA contract examination in 
December 2001.  At that time the veteran complained of 
constant pain, weakness, stiffness, inflammation, 
instability, locking, fatigue, and lack of endurance.  By his 
report, several activities were also limited.  On physical 
examination, gait was normal as was the appearance of the 
knee joints.  There was marked crepitation bilaterally during 
range of motion examination and pain at the extremes of 
flexion of both knees.  There was tenderness.  Drawer and 
McMurray tests were within normal limits, bilaterally.  
Flexion was 120 degrees and extension zero degrees 
bilaterally, and the range of motion was additionally limited 
by pain.  X-rays of the knees reportedly showed joint spaces 
intact with no fracture or subluxation.  The relevant 
diagnosis given was chronic bilateral knee strain, with 
residuals of partial meniscus tear.

Regarding limitations, the examiner noted that the veteran 
had limitation of prolonged sitting and walking due to his 
back and knee pain.  As his occupation requires a lot of 
activity, he sometimes had to limit his activities, which 
decreased his productivity at work.  He had to take frequent 
breaks during the acute flare ups of his back and knee 
condition.  He had limited bending activities due to his knee 
pain as well as limitation of prolonged driving during an 
acute flare.  

In September 2002 the veteran complained of left knee pain 
while at an Army hospital.  Examination revealed positive 
anterior drawer and medial meniscal signs.  The LCL and MCL 
were intact.  The assessment was internal derangement of 
knee.  It was noted that there was "partial ACL" and 
"medial meniscal inj - inability to fully extend; probable 
plica or other."

The veteran was afforded another VA contract examination in 
February 2003.  He reported that both his knees had worsened 
since his last VA examination and that his knees gave out in 
September 2002 resulting in a fall.  On physical examination 
the veteran had mild genua valga.  There was no synovial 
effusion bilaterally.  There were firm ligaments, and 
Lachmann sign and pivot shift were negative for both knees.  
McMurray's sign was positive bilaterally.  Both knees 
reportedly locked at times.  There was no subpatellar 
crepitus while moving the patella and the patella was 
normally mobile, although painful on pressure.  Strength was 
5/5 and there was no noted significant weakness of the 
quadriceps muscle fibers.  There was pain.  

Range of motion was full; however, there was pain on use.  
Pain on use began at 5 degrees extension and 132 degrees 
flexion on the right; did not occur in extension on the left, 
but began at 115 degrees flexion.  Active and passive motion 
revealed no loss of extension except for 4 degrees on the 
right during "active motion with the assistance of the 
examiner."  Flexion during active and passive motion was 
130 degrees or greater, bilaterally.  After repetitive 
motions and knee bending, the ranges of motion did not 
decrease.  X-rays reportedly showed early degenerative joint 
disease, right and left knee.  The diagnoses included 
degenerative joint disease with medial meniscopathy of the 
right and left knee.  Recurrent locking, slight limitation of 
motion and function and recurrent pain on use were also 
mentioned.

The veteran's second period of service began February 2003 
and ended April 2004.  In March 2003 he was put on a 
permanent physical profile because of bilateral knee pain 
chronic tendonitis.  A June 2003 examination of the knees 
revealed MCJ tenderness in the right knee, without laxity; 
and positive patella tendon tenderness bilaterally.  During 
the veteran's second period of service he strained his left 
knee joint playing either football or soccer.  An undated MEB 
examination revealed that the left knee was status post 
surgery, in a brace, and had decreased range of motion.  
Chronic left knee tendonitis was also noted.  

After service, in September 2004, the veteran sustained a 
right patellar tendon rupture after injuring his knee while 
playing sports and a right patellar tendon repair was 
performed.

To warrant increased or additional ratings for the service-
connected knee disabilities, the evidence would need to show 
flexion of the leg limited to 30 degrees; extension of the 
leg limited to 15 degrees; moderate recurrent subluxation or 
lateral instability; compensable limitation of motion and 
other impairment of the knee (recurrent subluxation or 
lateral instability); or compensable limitation of motion in 
flexion and extension (including through a showing of 
noncompensable limitation of motion and X-ray evidence of 
arthritis).  Consideration of diagnostic codes relative to 
ankylosis, dislocated semilunar cartilage, impairment of the 
tibia and fibula, and genu recurvatum are not appropriate in 
this case as these conditions are not shown by the competent 
medical evidence.  See 38 C.F.R. § 4.71a, DCs 5256, 5258, 
5262, 5263 (2008).

Again, the medical evidence in this case is limited.  
Considering both knees, the most limited active or passive 
flexion of the leg shown is 120 degrees and the worst 
extension 4 degrees.  Based on the above, higher ratings are 
not warranted for either knee based solely on limitation of 
flexion or solely on limitation of extension.  See 38 C.F.R. 
§ 4.71a, DCs 5260, 5261.  Given that arthritis of the knees 
is shown, compensable evaluations would be warranted if the 
limitation of motion is noncompensable under the appropriate 
diagnostic codes.  See 38 C.F.R. § 4.71a, DC 5003.  In this 
case noncompensable limitation of flexion is shown in both 
knees, which results in the currently assigned 10 percent 
ratings.  However, a noncompensable rating is not warranted 
for limitation of extension of the leg unless extension is 
limited to 5 degrees.  38 C.F.R. § 4.71a, DC 5261.  The most 
limited extension shown in passive or active extension of 
either leg is 4 degrees.  While pain was reported at that 
time, no additional loss of motion is shown as a result.  The 
Board is aware that extension to 5 degrees in the right knee 
was shown against strong resistance in February 2003.  
However, the Board finds the actual ranges of motion more 
appropriate for rating than motion against strong resistance.  
Since limitation of extension to 5 degrees or more is not 
shown for either leg by the medical evidence of record, 
entitlement to separate compensable evaluations for 
limitation of extension of either leg are not warranted.  See 
38 C.F.R. § 4.71a, DCs 5003, 5261.  The Board has considered 
the effects of pain and functional loss and pain after 
repetitive use; however, limitation to the extent needed for 
increased or separate ratings is simply not shown as a result 
of these factors.  

As compensable limitation of flexion is shown in both legs, a 
finding of mild recurrent subluxation or lateral instability 
for either leg would result in a separate rating which would 
in effect result in an increased rating.  In this case mild 
recurrent subluxation and lateral instability are simply not 
shown by the evidence of record.  Notably, bilateral knee X-
rays from December 2001 reportedly showed joint spaces intact 
with no fracture or subluxation, physical examination at the 
September 2002 VA contract examination revealed firm 
ligaments, and during the veteran's second period of service, 
in June 2003, examination of the knees revealed no laxity in 
the right knee.  Increased schedular ratings for the right 
and left knee disorders are not warranted.  

The Board notes that the veteran has had surgery on both 
knees; the left in 2003 and the right in 2004.  The existence 
and severity of his symptoms after these surgeries is 
unclear.  VA has made reasonable attempts to obtain current 
evidence but is unable to locate the veteran.    


Left Hand

A compensable rating could be warranted for the service-
connected left hand disorder with evidence of ankylosis or 
limitation of motion of the individual digits or the wrist, 
or with muscle injury and certain symptomatology.  See 
38 C.F.R. § 4.71a, DCs 5214 to 5230, 5307 to 5309 (2008).  

The veteran was afforded a VA contract examination in 
December 2001.  At that time the veteran reported weakness in 
the left hand with episodes of dropping things.  The symptoms 
were in the left fifth metacarpal bone of the left hand.  The 
veteran is right hand dominant.  He reported an inability to 
lift or carry heavy objects.  Physical evaluation of the left 
hand did not reveal any swelling, deformity or localized 
tenderness.  The veteran could make a tight fist.  The 
distance between the tips of the fingers to the medial 
transverse folds was zero centimeters.  Grip strength was 
normal and there was no trouble tying shoelaces, fastening 
buttons, picking up a piece of paper and tearing it with the 
affected hand, or picking up a pin and grasping it tightly.  
X-rays of the right index finger were reportedly negative.  
X-rays of the right hand reportedly showed status post 
internal fixation, with hardware at carpal bone for fracture 
and old healed fracture of carpal bone.  He was also status 
post internal fixation for a fracture of left second digit at 
first proximal phalange, with healed fracture.  The relevant 
diagnosis given was residuals of old healed fracture at the 
left wrist, with internal fixation; old healed fracture of 
the left second digit proximal phalanx.  Regarding 
limitations, the veteran reported dropping things and 
limitation of carrying and lifting things.  The examiner 
noted that the veteran was able to grasp, twist, write and 
touch with his left hand during the examination without any 
difficulty.

The veteran's second period of service began in February 2003 
and ended in April 2004.  In March 2003 he was put on a 
permanent physical profile because of left hand pain status 
post fracture repair.  In September 2003 the veteran 
complained of left hand pain.  At the time he had functional 
grip strength, though it was diminished versus his dominant 
hand.  There was tenderness to palpation but he had a fully 
functional fist with full range of motion of his entire left 
upper extremity from his shoulder through his digits.  An 
undated MEB examination revealed that the left wrist was 
status post surgical repair and had a decreased range of 
motion.

The limited medical evidence in this case shows that the 
veteran's service-connected left hand disorder has been 
primarily manifested by pain and weakness.  Ankylosis is not 
shown in either the wrist or any of the individual digits.  
On examination the distance between the tips of the fingers 
to the medial transverse folds was zero centimeters and 
limitation of motion of the individual digits is not 
otherwise shown.  Importantly, the veteran reportedly has 
normal functional grip and was able to grasp, twist, write, 
touch, and perform other tasks with his left hand without any 
difficulty during an examination.  While an undated MEB 
examination stated that the left wrist was status post 
surgical repair and had a decreased range of motion, 
limitation of dorsiflexion less than 15 degrees in the left 
wrist and palmar flexion of the left wrist limited in line 
with forearm as a result of the veteran's service connected 
left hand disorder are simply not shown. See 38 C.F.R. 
§ 4.71a, DC5215.  The Board has considered the effects of 
pain and functional loss and pain after repetitive use; 
however, limitation of motion to the extent needed for a 
compensable rating is simply not shown as a result of these 
factors.  Muscle injury is also not shown.  Given the above, 
a compensable schedular evaluation for service-connected left 
hand disorder is not warranted.  

Conclusion

The veteran is competent to report his symptoms.  To the 
extent that the veteran has asserted that he warrants higher 
evaluations, the Board finds that the preponderance of the 
evidence does not support his contentions, for all the 
reasons stated above.  The Board is responsible for weighing 
all of the evidence and finds that the preponderance of it is 
against evaluations in excess of 10 percent for right and 
left knee disorders, against an evaluation in excess of zero 
percent for left hand disorder, and there is no doubt to be 
resolved.  Gilbert, 1 Vet. App. at 55.  The Board finds no 
basis upon which to predicate assignment of "staged" 
ratings.  During the relevant periods, the competent evidence 
does not show fluctuation in the severity of any disability 
so that staged ratings would be appropriate.  For example, at 
the December 2001 VA contract examination leg flexion was 
120 degrees and extension zero degrees bilaterally.  At the 
February 2003 VA contract examination similar findings were 
reported.  Regarding the left hand, at the December 2001 VA 
contract examination grip strength was normal and there was 
no trouble tying shoelaces, fastening buttons, picking up a 
piece of paper and tearing it with the affected hand, or 
picking up a pin and grasping it tightly.  During service in 
September 2003 the veteran reportedly had had functional grip 
strength and a fully functional fist with full range of 
motion of his entire left upper extremity from his shoulder 
through his digits.    

Extraschedular Consideration

When either a claimant or the evidence of record suggests 
that a schedular rating may be inadequate, the Board must 
specifically adjudicate the issue of whether referral for an 
extraschedular rating is warranted.  See Colayong v. West, 
12 Vet. App. 524, 536 (1999).  In this case the veteran's 
representative has indicated that extraschedular ratings may 
be warranted.  As such, the Board must adjudicate the issue 
of whether referral for an extraschedular rating is 
warranted.  See id.; Barringer v. Peake, 22 Vet. App. 242 
(2008).    

There is a three-step analysis for determining whether an 
extra-schedular evaluation is appropriate.  Thun v. Peake, 
22 Vet. App. 111, 115 (2008).  First, there must be a 
comparison between the level of severity and symptomatology 
of the claimant's service-connected disability and the 
established criteria found in the rating schedule to 
determine whether the veteran's disability picture is 
adequately contemplated by the rating schedule.  Id.  If not, 
the second step is to determine whether the claimant's 
exceptional disability picture exhibits other related factors 
identified in the regulations as "governing norms."  Id. at 
115-16; see also 38 C.F.R. § 3.321(b)(1) (governing norms 
include marked interference with employment and frequent 
periods of hospitalization).  If the factors of step two are 
found to exist, the third step is to refer the case to the 
Under Secretary for Benefits or the Director of the 
Compensation and Pension Service for a determination whether, 
to accord justice, the claimant's disability picture requires 
the assignment of an extra-schedular rating.  Id. at 116.  

In this case, while all of the veteran's reported symptoms 
may not be contemplated by the diagnostic codes under which 
his disabilities are rated, extraschedular consideration is 
not warranted as marked interference with employment and 
frequent periods of hospitalization are not shown.  The 
veteran was employed during at least part of this appeal and 
served in the U.S. military during the appeal as well.  The 
veteran's current status regarding employment and 
hospitalization are unknown as VA has been unable to locate 
the veteran.  


ORDER

Entitlement to service connection for chronic lumbosacral 
strain is denied.

Entitlement to an increased rating for a right knee disorder, 
currently evaluated as 10 percent disabling, is denied.

Entitlement to an increased rating for a left knee disorder, 
currently evaluated as 10 percent disabling, is denied.  

Entitlement to an increased (compensable) rating for a left 
hand disorder is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


